DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/06/2021 has been entered.

Allowable Subject Matter
Claim 2, 3, 4, 8, 11, 12, 13, 17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
35 USC § 112
Applicant’s arguments, filed 10/06/2021, with respect to section 112 new matter have been fully considered and are persuasive.  The section 112 rejection of calims 1-8, 10-21, has been withdrawn. 

35 USC § 103


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Independent Claims
Claim 1, 10, 20, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andersson (US-20190140806) in view of Nazar (US-20130039332), Yoon (US-20170094657).
As to claim 1, 10, 20, 21: Andersson teaches a method of receiving, by a terminal, a demodulation reference signal (DMRS) in a wireless communication system, the method comprising: receiving, from a base station, downlink control information (DCI) for scheduling physical downlink shared channel (PDSCH) ([0144, 148]: DCI includes DL scheduling information); and receiving, from the base station, a first demodulation reference signal (DMRS) for the PDSCH based on a DMRS configuration type ([0009, 10, 21, 146]: DMRS transmitted to UE “according to DMRS configuration”), wherein a number of one or more symbols of the first DMRS and one or more … ports of the first DMRS are informed by the DCI ([0148]: positions of DMRS symbols variable and depend on DCI), wherein, based on a second DMRS for the PDSCH being configured, a location of one or more symbols of the second DMRS is ([0146]: DMRS placed in last OFDM symbol of a PDSCH).
Andersson may not explicitly teach antenna.  However, Nazar teaches antenna ([0065]: DCI format 2C indicates assigned DMRS ports).
Thus, it would have been obvious to one of ordinary skill in the art to implement DCI indicating DMRS antenna ports, taught by Nazar, into the OFDM communication system, taught by Andersson, in order to implement a well-known feature of a pre-defined communications protocol and to configure the DMRS. In addition it would have been obvious to combine Andersson and Nazar in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.
Andersson may not explicitly teach and wherein the location of the one or more symbols of the second DMRS is configured differently according to a number of symbols of the first DMRS and the second DMRS.  However, Yoon teaches and wherein the location of the one or more symbols of the second DMRS is configured differently according to a number of symbols of the first DMRS and the second DMRS  (fig.4, fig.5, [0047-59, 0079]: normal CP and extended CP where positioning of second DMRS depends upon number of symbols of first DMRS and second DMRS; fig.4 has single first DMRS and single second DMRS at certain positions; fig.5 has two first DMRS and one / two second DMRS at different positions).

 
Dependent Claims
Claim 5, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andersson (US-20190140806), Nazar (US-20130039332), Yoon (US-20170094657) in view of Pirskanen (US-20180359044).
As to claim 5, 14: Andersson teaches the method of claim 1, 10.
Andersson may not explicitly teach wherein in a subframe in which the first DMRS and the second DMRS are configured, resources for uplink and downlink are configured.  However, Pirskanen teaches wherein in a subframe in which the first DMRS and the second DMRS are configured, resources for uplink and downlink are configured (fig.4, fig.5, [0036, 37]: DMRS and uplink/downlink data may be included together) (see also US-20190140806 at [0146-148]).
Thus, it would have been obvious to one of ordinary skill in the art to implement subframe format including DMRS, data, taught by Pirskanen, into the subframe, taught by Andersson, in order to implement a pre-existing feature of a well-known .

Claim 6, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andersson (US-20190140806), Nazar (US-20130039332), Yoon (US-20170094657) in view of Papasakellariou (US-20170367046), Nogami (US-20170019915).
As to claim 6, 15: Andersson teaches the method of claim 1, 10.
Andersson may not explicitly teach wherein the DCI includes format information indicating the slot format.  However, Papasakellariou teaches wherein the DCI includes format information indicating the slot format ([0157]: DCI includes slot configuration for DL transmission).
Thus, it would have been obvious to one of ordinary skill in the art to implement slot format for DCI, taught by Papasakellariou, into the communication system, taught by Andersson, in order to implement a well-known feature of a pre-existing protocol and to configure the downlink slot . In addition it would have been obvious to combine Andersson and Papasakellariou in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.
(abstract, [0018, 21, 37, 101, 164], TABLE 13: DCI includes PDSCH starting and ending position).
Thus, it would have been obvious to one of ordinary skill in the art to implement positioning information into a DCI, taught by Nogami, into the communication system , taught by Andersson, in order to implement a well-known feature of a preexisting protocol and to convey control information to the UE for communication purposes. In addition it would have been obvious to combine Andersson and Nogami in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art reference

Claim 7, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andersson (US-20190140806), Nazar (US-20130039332), Yoon (US-20170094657) in view of You (US-20150230211).
As to claim 7, 16: Andersson teaches the method of claim 1, 10.
Andersson may not explicitly teach further comprising: receiving, from the base station, a signal indicating the location of the one or more symbols of the second DMRS.  However, You teaches further comprising: receiving, from the base station, a signal indicating the location of the one or more symbols of the second DMRS ([0011]: indication information indicating mapping of DMRS to a time-frequency resource).
.

Claim 18, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andersson (US-20190140806) in view of Nazar (US-20130039332), Yoon (US-20170094657). 
As to claim 18, 19: Andersson teaches the method of claim 1, 10, wherein whether or not the second DMRS is transmitted is determined based on the last symbol on which the PDSCH is transmitted ([0146]: DMRS placed in last OFDM symbol of a PDSCH).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW CHUNG SUK OH whose telephone number is (571)270-5273. The examiner can normally be reached M-F 10a-6a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW C OH/Primary Examiner, Art Unit 2466